Citation Nr: 0026333	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  95-31 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel



INTRODUCTION

The appellant is the widow of a veteran who served on active 
duty from March 1943 to December 1943.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a June 1995 rating 
decision from the Baltimore, Maryland, Regional Office (RO), 
which denied the appellant's claim for service connection for 
the cause of the veteran's death.  The appellant timely 
appealed this determination to the Board.

In November 1998, the Board remanded this case to the RO for 
further development, which has been accomplished.  However, 
as the denial of the claim has been continued, the case has 
been returned to the Board for further appellate 
consideration.

It is significant to note that, in the June 2000 Statement in 
Support of the Appeal (Substitute for VA Form 646), the 
appellant's accredited representative appears to raise the 
issue of eligibility for dependents' educational assistance 
under 38 U.S.C. Chapter 35, which was also denied in the June 
1995 rating decision, but not specifically appealed.  As this 
issue is not currently before the Board, this matter is 
referred to the RO for any action deemed appropriate.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran died on March [redacted], 1995, at the age 
of 80, as a result of ventricular fibrillation due to acute 
myocardial infarction and coronary artery disease.  Other 
significant conditions contributing to death, but not 
resulting in the underlying cause were diabetes mellitus and 
chronic obstructive pulmonary disease (COPD).

3.  At the time of the veteran's death, service connection 
was in effect for chronic bronchial asthma, which was rated 
as 30 percent disabling.

4.  A cardiovascular disorder, to include ventricular 
fibrillation, acute myocardial infarction, and coronary 
artery disease, was not clinically manifested during active 
military service or for many years thereafter.

5.  Diabetes mellitus and COPD were not clinically manifested 
during active military service or for many years thereafter.

6.  The veteran's cardiovascular disorder, diabetes mellitus 
or COPD were not causally or etiologically related to a 
service-connected disability.

7.  A disability of service origin is not shown to have cause 
or to have substantially or materially contributed to the 
cause of the veteran's death.



CONCLUSIONS OF LAW

1.  A cardiovascular disorder, including ventricular 
fibrillation, acute myocardial infarction, and coronary 
artery disease, and diabetes mellitus, was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

2.  COPD was not incurred in or aggravated by active service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303 (1999).

4.  A cardiovascular disability, diabetes mellitus, or COPD 
was not proximately due to or the result of a service-
connected disease or disorder.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.310 (1999).

5.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 1312, 5107 (West 
1991); 38 C.F.R. §§ 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes initially that the appellant's claim is 
"well grounded," meaning her claim is at least 
"plausible...or capable of substantiation."  38 U.S.C.A. § 
5107(a); Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  
The Board further notes that, as a result of remanding the 
case most recently in November 1998, all evidence that is 
relevant to her claim has been fully developed and VA's 
"duty to assist" satisfied. Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).

In the November 1998 remand, the Board directed that the RO 
give the appellant an opportunity to identify or submit any 
additional medical or other probative evidence that might 
tend to support her allegation that the veteran's service-
connected bronchial asthma was a contributory cause of his 
death from heart disease; this was to include, but was not 
limited to, any supplemental opinions by Dr. Tan discussing, 
in further detail, the bases for the conclusions that he made 
in the statements that he has submitted thus far, and the 
evidence that he relied upon in forming his opinion.  
Although the RO attempted to contact the appellant in 
December 1998 and January 1999, she did not submit any 
additional evidence.  The Board, therefore, concludes that 
the duty to assist has been satisfied.  See e.g., O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Moore v. Derwinski, 1 
Vet. App. 401, 405-6 (1991); Dixon v. Derwinski, 3 Vet. App. 
261, 263 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  To establish service connection for the cause of a 
veteran's death, the evidence must show that a disability 
that was incurred in or aggravated by service either caused 
or contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singularly or with some other condition be the immediate 
or underlying cause, or be etiologically related thereto.  A 
contributory cause of death is one that is inherently not 
related to the principal cause.  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it causally shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death....There are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(3), (4).

Cardiovascular disease and diabetes mellitus are deemed by VA 
to be chronic conditions per se, and will be presumed to have 
been incurred in service if manifested to a compensable 
degree within one year after service, even though there is no 
record of these conditions in service.  The presumption is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  38 C.F.R. § 3.310(a).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or within the 
presumptive period after service, and that he still has such 
condition. See also 38 C.F.R. § 3.303(d).  Such evidence, 
however, must be medical unless it relates to a condition as 
to which, under the case law of the United States Court of 
Appeals for Veterans Claims (the United States Court of 
Veterans Appeals prior to March 1, 19999) (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be granted on the basis of 38 
C.F.R. § 3.303(b) if the condition is observed during service 
or during any applicable presumptive period after service-
provided that continuity of symptomatology is demonstrated 
thereafter, and if competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 498 (1997).

A review of the record discloses that the veteran died on 
March [redacted], 1995, at the age of 80.  The immediate cause of 
death as reported on the certificate of death dated in March 
1995 was ventricular fibrillation due to acute myocardial 
infarction and coronary artery disease.  It was reported that 
the onset of ventricular fibrillation and death was 10 
minutes; that the onset of acute myocardial infarction and 
death was 1 hour; and that the onset of coronary artery 
disease and death was 20 years.  The other significant 
conditions contributing to death, but not resulting in the 
underlying cause were diabetes mellitus and COPD.  
Additionally, the manner of death was described as natural 
and it was indicated that an autopsy was not performed.  
Furthermore, at the time of the veteran's death, service 
connection was in effect for chronic bronchial asthma, which 
was rated as 30 percent disabling.  Moreover, documents of 
record establish that the appellant is the veteran's widow.

The service medical records do not show any complaints or 
findings of any cardiovascular disease, diabetes mellitus or 
COPD.

A summary of VA hospitalization dated in March 1962 included 
a diagnosis of mild pulmonary emphysema.

According to the report of a VA examination conducted in 
February 1975, the examiner concluded that the veteran had 
diagnoses of chronic obstructive airway disease and a history 
of paroxysmal atrial tachycardia.

A medical statement from Martin M. Rothstein dated in June 
1975 stated that he treated the veteran from 1973 to June 
1975 for complaints of dyspnea, being easily fatigued at 
slight exertion, and recurrent episodes of marked dyspnea 
with severe cough (asthmatic).  Dr. Rothstein concluded that 
the veteran had diagnoses of chronic bronchial asthma, 
coronary artery disease and hypercholesteremia with marked 
elevation of triglycerides.

A summary of private hospitalization and a private medical 
statement dated in July 1992 indicated that that veteran was 
hospitalized earlier that same month for angina in the form 
of pain in the left shoulder, numbness in the left arm, 
persistent pain and discomfort in the chest, and shortness of 
breath.  It was noted that the veteran had a history of a 
heart problem, diabetes, a lung problem, asthma and a 
circulation problem.  The diagnoses were unstable angina, 
congestive heart failure and COPD.

VA outpatient treatment records dated from October 1993 to 
December 1994 included diagnoses of diabetes mellitus, 
peripheral vascular disease, coronary artery disease, and 
grade II systolic murmur.

A summary of the veteran's terminal hospitalization records 
from a private facility dated in March 1995 revealed that the 
veteran was brought to that facility by ambulance and that he 
was unresponsive.  It was noted that the veteran was eating a 
meal at home and that he suddenly collapsed; that the 
ambulance was called; that the veteran was unresponsive; and 
that, although the veteran was administered cardiopulmonary 
resuscitation, he was still unresponsive.  It was also noted 
that the veteran was put on a monitor, which showed 
ventricular fibrillation; that there was some difficulty; 
that the veteran was finally intubated; and that he was given 
cardiopulmonary resuscitation, while intubating as well as 
chest compressions, a few injections of Epinephrine, and 
numerous counter shocks of that.  It was further noted that 
the veteran did develop a pulse at one time, but that this 
was short lived; that the veteran remained unresponsive with 
no respiratory efforts; and that he was then pronounced as 
having expired.  The clinical diagnosis was probably 
myocardial infarction leading to ventricular fibrillation and 
then cardiac arrest.

According to a medical statement from Jesus Tan, M.D., dated 
in April 1995, the private physician expressed his medical 
opinion that the veteran's service-related illness (chronic 
bronchial asthma) was one of the contributing factors in his 
death.

In a medical statement from Dr. Tan dated in June 1995, the 
private physician stated that the veteran suffered from 
bronchial asthma and/or COPD and that they were contributing 
factors in the cause of the veteran's death.  Dr. Tan 
indicated that the appellant told him that the veteran had 
asthmatic attacks sometimes at home and that the veteran's 
last pulmonary function test was in July 1992.

Another medical statement from Dr. Tan dated in February 1997 
noted the appellant reported to him that the veteran had a 
history of bronchial asthma.  Dr. Tan also noted that Dr. 
Rothstein treated the veteran for a long time and has 
corroborated that the veteran had bronchial asthma in the 
past.

In a VA medical statement received in March 1997, the 
physician certified that he treated the veteran for a period 
of approximately 10 years prior to his death for COPD and 
recurrent asthmatic bronchitis at his office in Frostburg, 
Maryland, and through the Veterans Community Based Outpatient 
Clinic in Cumberland, Maryland.

Pursuant to the Board's November 1998 Remand, the veteran's 
claims folder was referred to a VA pulmonary specialist in 
April 1999.  In his report, the pulmonary specialist stated 
that the veteran had a history of diabetic coronary artery 
disease, bronchial asthma, and congestive heart failure.  He 
noted that, in the appellant's letter/statement, she 
described the veteran having shortness of breath.  It was the 
pulmonary specialist's assessment that this condition may 
have been due to emphysema or congestive heart failure.  
Despite the record not showing reports of pulmonary work-up 
i.e., chest x-ray, pulmonary function tests, or arterial 
blood gases, he expressed that it seemed that the veteran may 
have developed bronchial asthma in 1945, which may have later 
progressed to chronic obstructive airway disease or 
emphysema, leading to shortness of breath.  He also stated 
that the veteran had a history of coronary artery disease, 
congestive heart failure and paroxysmal atrial tachycardia.  
He said that, although no investigations were documented in 
the current medical records, it was most likely that the 
veteran suffered from myocardial infarction leading to 
ventricular fibrillation and death.  He commented that the 
associated diabetes and high cholesterol were risk factors 
leading to severe coronary artery disease, which, in turn, 
ultimately could have led to myocardial infarction and if, 
severe enough, could cause death.  He expressed that 
bronchial asthma, which is a condition where bronchospasm 
occurs over a long period, can lead to chronic obstructive 
lung disease or emphysema, but will not contribute to death, 
unless it causes severe hypoxemia.  He indicated that, in 
this case, there was no evidence of any pulmonary function or 
arterial blood gas tests "to clearly and absolutely state" 
that the veteran did not have hypoxemia or severe emphysema.  
Significantly, after reviewing the veteran's medical history 
and examining his claims folder, it was the pulmonary 
specialist's opinion that the veteran's death was due to 
heart disease and not lung disease.

In the report of a VA addendum dated in December 1999, the 
same pulmonary specialist concluded that, after reviewing all 
the medical documentation in the veteran's claims folder 
again, it was his opinion that the veteran's service-
connected bronchial asthma did not result in the veteran's 
death.

To summarize, the veteran did not develop a cardiovascular 
disorder, diabetes mellitus or COPD during active service.  
In addition, a cardiovascular disorder and diabetes mellitus 
did not become manifest to a degree of 10 percent within one 
year following the veteran's separation from active service.  
In fact, the first indication of record regarding any of 
these disorder was not until March 1962, which is 
approximately 20 years following the veteran's separation 
from active service.  Furthermore, the Board notes that the 
claims file is devoid of any clinical opinion, which suggests 
that the veteran developed a cardiovascular disorder, 
diabetes mellitus, or COPD during active service.  As such, 
there is no basis upon which to grant primary service 
connection for ventricular fibrillation due to acute 
myocardial infarction and coronary artery disease, diabetes 
mellitus or COPD.

Additionally, the evidence of record, as a whole, also fails 
to show that the veteran's cardiovascular disorder, diabetes 
mellitus or COPD were proximately due to or the result of a 
service-connected disease or injury.  In particular, the 
Board notes that the claims file contains only the clinical 
opinions by one private physician which, suggests that the 
veteran's COPD was causally or etiologically related to his 
service-connected chronic bronchial asthma.  Those opinions, 
which were written by Dr. Tan in April 1995 and June 1995, 
indicate that the veteran's service-related illness (chronic 
bronchial asthma) was one of the contributing factors in his 
death and that the veteran suffered from bronchial asthma 
and/or COPD.  The Board notes, however, that Dr. Tan's 
opinion is conclusory and does not include any rationale 
underlying the opinion.  Moreover, Dr. Tan did not specify 
whether the veteran had both respiratory disorders, or only 
one, or whether the two conditions were etiologically related 
or somehow part and parcel of one another.  Additionally, he 
did not provide the basis for his conclusion of a 
relationship between the veteran's death and his service-
connected chronic bronchial asthma; although he acknowledged 
that his opinion was based, at least in part, on information 
the appellant, herself told him, concerning asthma attacks 
that the veteran sometimes experienced while at home, there 
is no actual evidence that he actually reviewed the pertinent 
medical and other evidence of record, including the records 
of the treatment the veteran had received in years past, 
which contained multiple additional diagnoses deserving of 
mention, including mild pulmonary emphysema, chronic 
obstructive airway disease, a history of paroxysmal atrial 
tachycardia, coronary artery disease and hypercholesteremia 
with marked elevation of triglycerides, diabetes mellitus, 
COPD, etc.

The opinions of Dr. Tan are in stark contrast to the April 
1999 and December 1999 opinions of the VA pulmonary 
specialist, who indicated that the veteran's service-
connected chronic bronchial asthma did not cause or 
contribute substantially or materially to his death, and 
that, despite the record not showing reports of pulmonary 
work-up i.e., chest x-ray, pulmonary function tests, or 
arterial blood gases, the veteran may have developed 
bronchial asthma in 1945, which may have later progressed to 
chronic obstructive airway disease or emphysema, leading to 
shortness of breath.  The VA pulmonary specialist stated that 
that bronchial asthma, which is a condition where 
bronchospasm occurs over a long period, can lead to chronic 
obstructive lung disease or emphysema, but will not 
contribute to death, unless it causes severe hypoxemia.  He 
indicated that, in this case, there was no evidence of any 
pulmonary function or arterial blood gas tests "to clearly 
and absolutely state" that the veteran did not have 
hypoxemia or severe emphysema.  Significantly, he reported 
that the veteran had a history of coronary artery disease, 
congestive heart failure and paroxysmal atrial tachycardia.  
Although no investigations were documented in the current 
medical records, the VA pulmonary specialist stated that it 
was most likely that the veteran suffered from myocardial 
infarction leading to ventricular fibrillation and death.

In rendering his opinion, the VA pulmonary specialist 
indicated that he reviewed all of the relevant medical and 
other evidence of record prior to forming an impression of 
the merits of the case, to gain as much understanding of the 
veteran's medical history as possible and the severity of the 
disability at issue.  See, e.g., Schrafrath v. 

Under these circumstances, the Board finds that the opinion 
of the VA pulmonary specialist is far more probative than the 
contrary opinions of Dr. Tan.  As such, the more persuasive 
evidence of record weighs against, rather than in support of, 
the claim.  

The Board also notes that the veteran's death certificate 
does not cite chronic bronchial asthma as leading to his 
immediate cause of death or contributing to death.  As such, 
and notwithstanding Dr. Tan's opinion, noted above, the Board 
finds that there is no reasonable basis upon which to 
conclude that the veteran's chronic bronchial asthma 
contributed substantially or materially to his death.  See 38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

While the appellant and the representative attempt to link 
the onset or development of the veteran's fatal heart disease 
to his service-connected chronic bronchial asthma, neither 
has the medical expertise or training to give competent 
opinions on the determinative issue of medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Consequently, their arguments and contentions with respect to 
this issue are not probative.  Epps v. Gober, 126 F.3d 1464, 
1468-69 (Fed. Cir. 1997); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).  
Similarly, they do not have the medical expertise or training 
to comment on the propriety or appropriateness of a medical 
diagnosis, so, to the extent they claim that the veteran's 
service-connected disability encompassed all of the 
respiratory and related symptomatology that he experienced 
during his lifetime, or that his chronic bronchial asthma and 
COPD (emphysema) fell under the same umbrella as one 
collective pulmonary disability, and were not separate and 
distinct pathological entities, their opinions in this regard 
also are not probative.  Id.

Given all the foregoing, the preponderance of the evidence is 
against the appellant's claim.  Hence, the benefit-of-the-
doubt rule does not apply, and service connection for the 
cause of the veteran's death is not warranted.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990).

ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 




- 14 -






- 13 -


